DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 7/5/2022. Claims 1-20 are cancelled. Claims 21, 26, 35 and 40 are amended. Claims 21- 40 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 21-40 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of “wherein determining the likelihood of at least one fantasy sports team gaining at least one fantasy point is calculated independently of real-time statistical information associated with a current score” is not sufficiently supported by the Applicant’s original disclosure. Specifically, while the Applicant discloses “[0034] In some embodiments, the receiving device 102 determines the preferred sporting event based on the user's fantasy sports team and/or fantasy sports league. For example, the receiving device 102 may identify sporting events where one or more players on the user's fantasy sports team are likely to gain points for the user's fantasy sports team. The receiving device 102 may determine this likelihood based on the statistical information related to the available sporting events and the rules of the user's fantasy sports league. The receiving device 102 may also identify sporting events where one or more players on another user's fantasy sports team are likely  to gain points. In this way, the receiving device may identify a preferred sporting event based on when an exciting event may occur, when a user's fantasy sports team is likely to gain points, and/or when other users' fantasy sports teams are likely to gain points”, this  does not support the specific limitation as claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Schnurr (of record) in view of Ellis (of record) and Cholas et al. (US20150113571, hereinafter Cholas).

Regarding claims 21, 33, 35, and 39, Schnurr discloses a method (and system as in claim 35, see Schnurr, at least at Figs. 1-2, 8, and related text) and for identifying sporting events (see Scnurr, at least at [0019]-[0020], [0059], and related text), comprising:  
receiving fantasy sports data associated with at least one fantasy sports league (see Schnurr, at least at [0061] and related text), wherein the at least one fantasy sports league comprises at least one fantasy sports team owned by a user (see Schnurr, at least at [0061] and related text);
receiving sports data from a sports data provider (see Schnurr, at least at [0024]-[0025], [0030]-[0031], [0035]-[0036], [0052], and related text), wherein the sports data comprises a present status of a sports game (see Schnurr, at least at [0052] and related text); 
based on the present status of the sports game (see Schnurr, at least at [0052] and related text) and at least one rule of the at least one fantasy sports league (the rule being preference data of the user in relation to the fantasy sports league or a rule of a scoring play, see Schnurr at least at [0061]-[0063], [0113], and related text), determining a likelihood of the at least one fantasy sports team gaining at least one fantasy point (the predictions relating to the user’s preference of information associated with a particular fantasy team member, i.e., M. Lynch, see Schnurr, at least at [0052], [0054]-[0057], [0059], [0060]-[0063], [0066], [0077]-[0079], [0112]-[0113], Figs. 3-5, and related text),
wherein determining the likelihood of at least one fantasy sports team gaining at least one fantasy point is calculated independently of real-time statistical information associated with a current score of the sports game (see Schnurr, at least at [0060]-[0062], [0077], [0083]-[0084], and other related text);
based on the likelihood of the at least one fantasy sports team gaining at least one fantasy point (see Schnurr, at least at [0052], [0054]-[0057], [0059], [0060]-[0063], [0066], [0077]-[0079], [0112]-[0113], Figs. 3-5, and related text), and
generating a notification associated with the sports game (i.e., “The Raiders are predicted to score on the next play (see Schnurr, at least at [0059]-[0060], wherein the notification comprises information associated with the sports game (client computing system 218/102 intelligently selects particular statistical data and/or predictions for visual presentation; as that statistical data may be stored at systems 206/212/124A and/or 214/216/124B, client 218/102 would intelligently select and receive the data, see Schnurr, [0030]-[0031], [0067]-[0068], and related text).
Schnurr does not disclose the notification comprising the present status of the sports game, or automatically recording the sports game within a predetermined time window, when a selection to display the sports game is not received.
In an analogous art relating to a system for providing sports watching guidance, Ellis discloses programming information identifying at least one channel for viewing the sports game a notification (see Ellis, at least at [0011]-[0012] and related text); and
a notification comprising the programming information associated with the sports game, at least one channel, and the present status of the sports game (interactive scoreboard, see Ellis, at least at [0068], [0071]-[0073], [0086], [0089]-[0092], and related text).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Schnurr to include the limitations as taught by Ellis for the advantage of providing a more efficient notification to the user that included more robust information.
Schnurr in view of Ellis does not specifically disclose automatically recording the sports game within a predetermined time window, when a selection to display the sports game is not received.
In an analogous art relating to a system for provisioning content, Cholas discloses automatically recording a sports game within a predetermined time window, when a selection to display the sports game is not received (see Cholas, at least at [0006], [0089], and other related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Schnurr in view of Ellis to include the limitations as taught by Cholas for the advantage of more efficiently providing a recourse where the user does not miss viewing content.
Regarding claim 22, Schnurr in view of Ellis and Cholas discloses wherein the present status of the sports game comprises an identification of at least one player in the sports game (i.e., M. Lynch, see Schnurr, at least at Figs. 3-5, and related text).  
Regarding claims 23, 34, and 36-38, Schnurr in view of Ellis and Cholas discloses wherein the at least one player is a player on the at least one fantasy sports team owned by the user (see Schnurr, at least at [0061] and related text; and see Ellis, at least at [0070], [0086], [0126]-[0128], and related text).  
Regarding claim 24, Schnurr in view of Ellis and Cholas discloses wherein the programming information indicates an availability to view the sports game based on at least one content subscription of the user (see Ellis, at least at [0013], [0071], [0073], and related text).  
Regarding claim 25, Schnurr in view of Ellis and Cholas discloses wherein the at least one content subscription is at least one of: an Internet-streaming subscription, a broadcast subscription, a satellite subscription, and a cable subscription (see Ellis, at least at [0014], [0040]-[0041], and related text).  
Regarding claim 26, Schnurr in view of Ellis and Cholas discloses recording at least one portion of a second sports game associated with the at least one fantasy sports team owned by the user (see Ellis, at least at [0096], [0129]-[0130] and related text).  
Regarding claim 27, Schnurr in view of Ellis and Cholas discloses wherein the at least one portion is a portion after the notification is generated (see Ellis, at least at [0095]-[0096]).  
Regarding claims 28, S Schnurr in view of Ellis and Cholas discloses wherein the fantasy sports data comprises statistics associated with the at least one player (see Schnurr, at least at [0052], [0054]-[0057], [0059], [0060]-[0063], [0066], [0112], Figs. 3-5, and related text).  
Regarding claim 29, Schnurr in view of Ellis and Cholas discloses wherein the likelihood of the at least one fantasy sports team gaining at least one fantasy point is based on the statistics associated with the at least one player (see Schnurr, at least at [0052], [0054]-[0057], [0059], [0060]-[0063], [0066], [0112], Figs. 3-5, and related text).  
Regarding claim 30, Schnurr in view of Ellis and Cholas discloses wherein the present status of the sports game comprises an indication of whether at least one player is actively playing in the sports game, wherein the at least one player is a player on the at least one fantasy sports team owned by the user (see Schnurr, at least at [0033], Figs. 3-5, and related text).  
Regarding claim 31, Schnurr in view of Ellis and Cholas discloses wherein the fantasy sports data comprises statistics associated with at least one other fantasy sports team in the at least one fantasy sports league, wherein the at least one other fantasy sports team is not owned by the user (see Schnurr, at least at [0061], and related text).  
Regarding claim 32, Schnurr in view of Ellis and Cholas discloses wherein the present status comprises at least one of: statistics associated with at least one team playing in the sports game, a game score, a likelihood of a comeback, a rivalry, and a likelihood of an exciting event (see Schnurr, at least at [0052], [0054]-[0057], [0059], [0060]-[0063], [0066], [0112], Figs. 3-5, and related text).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Schnurr (of record) in view of Ellis (of record), Cholas (previously cited) and Zhang (of record).

Regarding claim 40, Schnurr in view of Ellis and Cholas discloses limitations as in claims 1 and 11 including programming information associated with a sports game (see above), and discloses recording at least one portion of the sports game (see Ellis, at least at [0096], [0129]-[0130] and related text), but does not specifically disclose a notification comprising information that identifies at least one channel that is determined to be available for viewing based on at least one content subscription of the user. 
In an analogous art relating to a system for providing information, Zhang discloses a notification comprising information that identifies at least one channel that is determined to be available for viewing based on at least one content subscription of a user (see Zhang, at least at [0002], [0031], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Schnurr in view of Ellis and Cholas to include the limitations as taught by Zhang for the advantage of providing more robust information to a user.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421